Citation Nr: 0943256	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-34 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served from active duty from January 1985 to July 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of  December 2004 from the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), granting service connection for bilateral 
hearing loss and assigning an initial noncompensable rating 
for this disorder, with notice of this rating sent in June 
2005.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran contends that his hearing loss disability is more 
severe than currently evaluated.

A review of the evidence reflects that a remand of this 
matter is necessary.  The VA audiological examinations that 
were done in August 2004, July 2005 and January 2008 are 
noted to all contain statements indicating that the results 
obtained were not reliable or consistent due to the Veteran's 
poor response reliability.  However the January 2008 
examination also contained comments suggesting that pure tone 
audiometry thresholds were in the profound range and made 
further remarks as to the extent of his hearing loss.  The 
examinations all failed to include the actual results from 
the audiometric testing.  

The Veteran has alleged in a February 2008 written statement 
that he had problems with the audiologist who performed the 
VA examination in July 2005 and again in January 2008, 
alleging that she was abusive in her attitude towards him.  
He also has repeatedly submitted for consideration 
uninterpreted audiological results accompanying an April 2005 
private examiner's notes who diagnosed the Veteran with mixed 
type deafness and who opined that the current hearing aids he 
was using were inadequate.  In view of the Veteran's 
contentions and in light of the fact that the previous VA 
examinations fail to actually contain the complete results 
from audiometric testing, further evaluation is indicated.  
The Board points out that the United States Court of Appeals 
for Veterans Claims has indicated that, even though 
incarcerated, a Veteran should be accorded the same 
assistance as his fellow, non-incarcerated Veterans.  See 
Bolton v. Brown, 8 Vet. App. 185 (1995).

Furthermore the Veteran also requested a Travel Board hearing 
be conducted in the February 2008 statement.  He specifically 
requested that he be allowed to have his representative 
personally represent his interests at this hearing.  The 
Veteran is noted to be incarcerated with a long term 
sentence, but he is also noted to apparently been permitted 
to leave in order to attend VA examinations at the VA Medical 
Center, according to the examination notes.  He is noted to 
have previously requested a Video conference hearing in 
October 2006, which he subsequently withdrew in December 2007 
after he received a letter from the RO in December 2007 
advising him that he would have to make his own arrangements 
with the correctional facility to be escorted with the RO to 
the hearing.  His response in December 2007 was that it would 
be too costly for him to make such arrangements, as he did 
not have the money available to do so.  The February 2008 
Travel Board request submitted after he withdrew the Video 
conference request does not indicate whether he now has the 
funds available in order to make the proper arrangements to 
attend such a hearing.  

Thus clarification is indicated as to whether the Veteran is 
now requesting a personal appearance at such a hearing, or 
whether he wishes to have the representative present evidence 
at such hearing in his absence.  While it is not customary 
for the Board to allow for what essentially would be a 
hearing appearance by proxy, if the Veteran so desires this, 
he may file a petition to the Board to grant such an 
appearance.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again contact the 
Veteran and ask that he identify all 
sources of treatment for hearing loss 
since his January 2008 VA examination.  
He should be asked to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ 
should inform the Veteran of the non-
response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. § 3.159 
(2009).

2.  After completion of the above, the 
AOJ should schedule the Veteran for a VA 
examination(s) to determine the nature 
and extent of his service- connected 
bilateral hearing loss.  The audiology 
examiner must be a different examiner 
than the one who performed the VA 
examinations of January 2008 and July 
2005.  The examiner is to assess the 
nature and severity of the Veteran's 
service- bilateral hearing loss, in 
accordance with the latest AMIE worksheet 
for rating hearing loss.  The examiner 
should perform any tests or studies 
deemed necessary for accurate 
assessments, to include audiology testing 
recording speech discrimination (Maryland 
CNC) and the puretone threshold average, 
from the sum of the puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz.  The 
results of this audiology testing must be 
included in the examination report.  The 
claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should clearly outline the rationale and 
discuss the medical principles involved 
for any opinion expressed.  If the 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.  

3.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC), which 
reflects consideration of all additional 
evidence received.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

4.  Thereafter following the completion 
of the above, to include the issuance of 
the SSOC cited above, the AOJ should 
clarify whether the Veteran wishes to 
appear in person at a Travel Board 
hearing before a Veterans Law Judge, 
whether he wishes to have his 
representative provide testimony on his 
behalf at the hearing in his absence, or 
wishes to withdraw his hearing request.  
The Veteran and his representative are 
advised that he is responsible for 
arranging and financing his own 
transportation, to include necessary 
escorts to his hearing.  If the Veteran 
wishes to have a representative testify 
on his behalf in his absence at such 
hearing, he and his representative are 
advised that they must file a petition to 
the Board to allow for such testimony.  

5.  Thereafter following the completion 
of the above, if a Travel Board hearing 
is requested, the AOJ should schedule 
such a hearing, with appropriate 
notification to the Veteran and his 
representative.  A copy of the notice to 
the Veteran of the scheduling of the 
hearing should be placed in the record.

6.  After the hearing is conducted, or if 
the Veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


